DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the microphone" in page 32.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends on claim 8. Claim 8 does not recite “microphone”. For purpose of examination, claim 13 is assumed to depend on claim 9.

Claim Rejections - 35 USC § 103
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han (EP 3240272) in view of Lim (US 20140193018). 
In regards to claims 1 and 14, Han discloses an electronic device (Han Fig. 1 Item 100) and a method comprising: 
a housing having a hole formed therethrough (Han Fig. 2A, B Item 105); 
an earphone jack (Han paragraph 0066 note: this reads on earphone ports) built in the housing so as to receive an earphone plug therein through the hole; 
a gas sensor (Han Fig. 2B Item 300 paragraph 0129); 
a memory (Han Fig. 1A Item 170 paragraph 0069) positioned inside the housing; and 

wherein the memory stores instructions that cause, when executed, the processor to: control the gas sensor so as to obtain data related to a specific component of outside air (Han Fig. 1A Item 170 paragraph 0027); and 
calculate a cleanliness level (Han paragraph 0134) of the outside air, based on at least one piece of data obtained by the gas sensor before the predetermined measurement disturbance element (Han paragraph 0142-151 note: this reads on data other than for determine air cleanliness, see also paragraph 0163 about occurrence of event) is generated or data obtained by the gas sensor after the measurement disturbance element is removed (Han paragraph 0147 note: this reads on enhance quality of gas sensor).
Han fails to teach a gas sensor integrally formed with the earphone jack. However, Lim discloses a gas sensor (Lim paragraph 0039) integrally formed (Lim Fig. 2 paragraph 0057 note: sensor is located inside space S1) with the earphone jack (Lim paragraph 0038 note: this reads on ear jack hole). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for reducing thickness of a mobile device (Lim paragraph 0005).
In regards to claims 2 and 15, Han in view of Lim discloses an electronic device and a method as described above. Han in view of Lim further discloses the instructions cause the processor to recognize the insertion of an earphone plug into the earphone jack as the measurement disturbance element (Lim Fig. 1 Item 100 paragraph 0038 note: a smartphone recognizes an earphone when it is plugged in).
In regards to claim 3, Han in view of Lim discloses an electronic device as described above. Han in view of Lim further discloses a proximity sensor and a wireless communication module electrically connected to the processor, wherein the instructions cause the processor to: recognize an operation of initiating a user's proximity call, based at least on data obtained from the proximity sensor (Han 
In regards to claim 4, Han in view of Lim discloses an electronic device as described above. Han in view of Lim further discloses a first hole configured to receive the earphone plug; a second hole configured to accommodate the gas sensor; and a passage formed between the first hole and the second hole so as to allow the outside air to be introduced into the second hole through the first hole (Han Fig. 1D note: unless electronic device 1D is sealed air tight inside, air can reach all regions inside the housing).
In regards to claim 5, Han in view of Lim discloses an electronic device as described above. Although Han in view of Lim does not specifically mention a vent configured to block the passage to prevent water from flowing into the second hole through the first hole, the examiner took official notice that waterproof a smartphone is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to waterproof a smartphone for protecting the electronics inside.
In regards to claim 6, Han in view of Lim discloses an electronic device as described above. Han in view of Lim further discloses a structure (Han paragraph 0018-0020, 0052-0054 note: this reads on sealed space, filter) configured to seal the second hole against gas generated inside the housing.
In regards to claim 7, Han in view of Lim discloses an electronic device as described above. Han in view of Lim further discloses display and a wireless communication module electrically connected to the processor, wherein the instructions cause the processor to output information related to the calculated cleanliness level to the outside through at least one of the display or the wireless communication module (Han paragraph 0163 note: this reads on display analysis result of the sensing information).

In regards to claim 9, Han discloses an electronic device (Han Fig. 1 Item 100) comprising: 
a housing having a first hole (Han Fig. 2A, B Item 105a) and a second hole (Han Fig. 2A, B Item 10b) formed therethrough; 
an earphone jack built in the housing so as to receive an earphone plug therein through the first hole; 
a gas sensor integrally (Han Fig. 2B Item 300 paragraph 0129); 
a microphone (Han Fig. 1B Item 122) built in the housing so as to lead to the outside through the second hole; 
a proximity sensor (Han paragraph 0044, 0045) positioned inside the housing; 
a wireless communication module (Han Fig. 1A 112-114) positioned inside the housing; 
a memory (Han Fig. 1A Item 170 paragraph 0069) positioned inside the housing; and 
a processor (Han Fig. 1A Item 180 paragraph 0069) positioned inside the housing and electrically connected with the earphone jack, the gas sensor, the microphone, the proximity sensor, the wireless communication module, and the memory, 
wherein the first hole and the second hole are formed on one side surface (Han Fig. 1 B, D paragraph 0122 note: all sensors appear to be on lower side of rear cover 103 same as microphone 122) of the housing, and 
wherein the memory stores instructions that cause, when executed, the processor to: 

measure a user's health condition (Han paragraph 0151 note: this reads on human disease), based at least on data obtained by the gas sensor after recognizing the operation of initiating the proximity call.
Han fails to teach a gas sensor integrally formed with the earphone jack. However, Lim discloses a gas sensor (Lim paragraph 0039) integrally formed (Lim Fig. 2 paragraph 0057 note: sensor is located inside space S1) with the earphone jack (Lim paragraph 0038 note: this reads on ear jack hole). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for reducing thickness of a mobile device (Lim paragraph 0005).
In regards to claim 10, Han in view of Lim discloses an electronic device as described above. Han in view of Lim further discloses the instructions cause the processor to measure the user's health condition, based on data obtained by the gas sensor after recognizing the operation of initiating the proximity call (Han paragraph 0151) and before recognizing an operation of terminating the proximity call (Lim paragraph 0035 note: this reads on when proximity sensor is not sensing communication).
In regards to claim 11, Han in view of Lim discloses an electronic device as described above. Han in view of Lim further discloses a display and a wireless communication module electrically connected to the processor, wherein the instructions cause the processor to output information related to the health condition to the outside through at least one of the display (Han paragraph 0163 note: this reads on display analysis result of the sensing information) or the wireless communication module.

In regards to claim 13, Han in view of Lim discloses an electronic device as described above. Han in view of Lim further discloses the instructions cause the processor to drive the gas sensor if sound is obtained from the outside through the microphone (Lim paragraph 0038).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641